2022 IL App (1st) 210729-U
                                                                           FOURTH DIVISION
                                                                           March 24, 2022

                                         No. 1-21-0729

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                          IN THE APPELLATE COURT
                                  OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

In re ESTATE OF MARLA J. MILUS, deceased                       )   Appeal from the
                                                               )   Circuit Court of
(ESTATE OF MARLA J. MILUS, DECEASED,                           )   Cook County
BY ITS INDEPENDENT REPRESENTATIVE                              )
WILLIAM MILUS, JR.                                             )
                                                               )   No. 19 P 880,
      Plaintiff-Appellee,                                      )   cons. with 04 D 1114
                                                               )
v.                                                             )
                                                               )   Honorable
WILLIAM MILUS,                                                 )   Terrence J. McGuire,
                                                               )   Judge Presiding.
     Defendant-Appellant.)
____________________________________________________________________________

       PRESIDING JUSTICE REYES delivered the judgment of the court.
       Justices Lampkin and Rochford concurred in the judgment.

                                            ORDER

¶1     Held: Affirming the grant of partial summary judgment in favor of a decedent’s estate
             where the decedent equitably owned her former spouse’s insurance policy and
             their marital settlement agreement provided for rights of successorship.

¶2     At the time of her passing in 2018, Marla Milus (Marla) was involved in post-decree

litigation in the circuit court of Cook County with her former spouse, William Milus (William).

Marla had alleged that William failed to comply with the provisions of the parties’ 2006 marital

settlement agreement regarding life insurance. Specifically, Marla had asserted that William
 1-21-0729


 dropped her as a beneficiary from his life insurance policy, despite her having made payments

 toward the insurance premiums. Marla died intestate, and her sole heir at law – her son

 William Milus, Jr. (William Jr.) – was appointed as the independent administrator of her estate.

 After the domestic relations case was consolidated into the probate proceedings, William Jr., as

 administrator, filed a complaint against his father, William. On the parties’ cross-motions for

 partial summary judgment, the circuit court found that Marla’s rights as the equitable owner of

 the life insurance policy transferred to her estate and that the estate (i.e., William Jr.) was entitled

 to $400,000 of life insurance coverage from the policy. Pursuant to Illinois Supreme Court Rule

 304(b)(1), 1 William appeals from the denial of his motion for partial summary judgment and the

 grant of partial summary judgment in favor of Marla’s estate. As discussed below, we affirm the

 judgment of the circuit court.

 ¶3                                          BACKGROUND

 ¶4                                         The 2006 Judgment

 ¶5      After approximately 25 years of marriage, William filed a petition for dissolution of

 marriage in the circuit court of Cook County. On November 30, 2006, the circuit court entered a

 judgment for dissolution of marriage, which incorporated the parties’ marital settlement

 agreement (the judgment). William and Marla’s only child, William Jr., was 16 years old at the

 time of the judgment.

 ¶6      Section 4.2 of the marital settlement agreement addressed the issue of life insurance.2


         1
            Illinois Supreme Court Rule 304 (eff. Mar. 8, 2016) addresses appeals from final judgments that
 do not dispose of an entire proceeding. Under section 304(b)(1), a judgment or order entered in the
 administration of an estate which finally determines a right or status of a party is appealable without any
 special finding. Id.
           2
              Section 4.2 provides, in its entirety, as follows:
           “LIFE INSURANCE: Each party shall keep and maintain any and all life insurance on his or
her life. William shall maintain such insurance with a minimum death benefit of $400,000.00 for the
benefit of the minor child, educational expenses for the minor child, and for the benefit of Marla until such
                                                      2
 1-21-0729


 Among other items, the section set forth the parties’ respective obligations with respect to an

 insurance policy on William’s life. Section 4.2 provided, in part, that William was required to

 maintain and pay for a $400,000 life insurance policy with William Jr. as the beneficiary for the

 first 5.5 years after the 2006 judgment, at which point the beneficiary reverted to Marla. For the

 next 4.5 years – commencing in 2012 – William was required to maintain a minimum $200,000

 life insurance policy, with the premium to be split between the parties; if Marla requested a

 policy in excess of $200,000, she was responsible for the premium. Marla requested $400,000 in

 coverage, and she paid the premium attributable to that amount. At the expiration of the 4.5-year

 period – or a total of 10 years from the entry of the judgment – William’s obligation to obtain

 such life insurance policy ceased. Section 4.2 provided that “[a]t such time, if Marla requests

 that William maintain any life insurance policy, Marla shall be responsible for any and all

 premiums and related expenses, if it is possible for William to maintain such policy or Marla

 shall otherwise obtain her own policy on William’s life.” William was required to cooperate if

 Marla chose to have him “maintain this insurance policy.”


time as the minor child is emancipated and no longer eligible to receive child support or college payments
under this Agreement. Marla shall maintain such insurance with a minimum death benefit of $100,000.00
for the benefit of the child until such time as the child is emancipated and no longer eligible to receive
child support or college payments under this Agreement. Each party shall name the other party as trustee
for the exclusive use and benefit of the child as the beneficiary of any such insurance policy for the first
five and one half (5.5) years, thereafter the beneficiary shall revert to Marla. Neither party may borrow
against or encumber any such policy unless the death benefits in total remain at least $400,000.00 and
$100,000.00 respectively. Each party may provide at his or her own option, additional insurance in excess
of the amount required in this paragraph.
           For the first five and one half (5.5) years, William shall be responsible for the payment in full of
the premium on his $400,000 policy. Upon the expiration of five and one half (5.5) years from Judgment
entry and lasting for a subsequent four and one half (4.5) years, William shall maintain a minimum of
$200,000 life insurance policy, with the premium to be split equally by the parties. If Marla requests that
William maintain a policy in excess of $200,000, Marla shall pay such premium. Upon the expiration of
four and one half (4.5) years, or a total of ten (10) years from date of Judgment entry, William’s obligation
to obtain such life insurance policy ceases. At such time, if Marla requests that William maintain any life
insurance policy, Marla shall be responsible for any and all premiums and related expenses, if it is possible
for William to maintain such policy or Marla shall otherwise obtain her own policy on William’s life.
William shall cooperate if Marla chooses to have William maintain this insurance policy.”
                                                       3
1-21-0729


¶7      Although not expressly contemplated by the judgment, William added his then-girlfriend

and current wife, Christine Milus (Christine), as another primary beneficiary on the policy.

William designated Christine as the beneficiary as to any death benefit in excess of $400,000.

The available death benefit appears to have increased over time, eventually reaching $600,000.

William charged Marla a pro-rated share of the premium, i.e., 66.6% (based on $400,000 in

death benefits for Marla and $200,000 for Christine). Marla made the biannual premium

payments from 2012 through the second payment due for 2016. On her final check to William in

August 2016, Marla wrote “9-1-16 – 3-1-17,” i.e., the coverage period attributable to her

premium payment. Marla paid approximately $5500 in total premium payments.

¶8      Section 11.6 of the judgment, entitled “Successors,” provides that the parties’ agreement

is binding on and inures to the benefit of their heirs, executors, administrators, guardians,

trustees, assigns, and other successors.

¶9                                    Post-Decree Litigation

¶ 10    In late November 2016, Marla filed a petition to extend and modify William’s

maintenance obligation under the judgment. 3 Marla represented that she had serious health

issues and had not been employed since her retirement in 2013. According to Marla, William

was employed and had a successful career. Marla requested that the court continue William’s

maintenance payments in the minimum monthly amount of $2000 until an increased award could

be set based on Marla’s physical and financial circumstances. She also asserted that William had

disposed of his interest in a technology business without providing her 50% of any net proceeds

of its sale, liquidation, or transfer, as required by the judgment.



        3
          Pursuant to section 2.2 of the marital settlement agreement, William had agreed to pay $2000
per month to Marla as unallocated family support for a 3-year period and then as maintenance for an
additional 7 years. The maintenance was reviewable if Marla filed a petition prior to November 30, 2016.
                                                   4
1-21-0729


¶ 11   William responded that he was unemployed due to health issues and was unable to pay

additional maintenance. In a subsequent motion to dismiss Marla’s petition pursuant to section

2-615(a) of the Code of Civil Procedure (Code) (735 ILCS 5/2-615(a) (West 2016)), William

represented that the technology business had become insolvent and was forced to close. In an

affidavit appended to the dismissal motion, William averred that his medical diagnoses included

renal cancer, permanent ocular diplopia strabismus, rheumatoid arthritis, and an aneurysm of the

aorta root. William asserted that he and Marla lacked the funds to engage in protracted litigation,

and he urged the court to dismiss her petition in the interest of judicial economy.

¶ 12   While Marla’s petition and William’s dismissal motion were pending, Marla filed a

petition for rule to show cause instanter for indirect civil contempt and an emergency petition for

injunctive relief. Marla alleged that William willfully and intentionally violated the judgment by

failing to pay $8000 in maintenance for the period from July to November 2016 and failing to

cooperate with her with respect to the life insurance policy. Specifically, Marla alleged that

William ignored her repeated attempts to obtain payment information regarding the first

insurance premium payment for 2017. In light of William’s alleged declining health and

financial difficulties, Marla sought an injunction requiring him to, among other things:

(a) immediately provide Marla with the requested premium information; (b) add her name as the

sole beneficiary on the life insurance policy if William had removed her name as a beneficiary;

(c) reinstate the policy if he had terminated it or allowed it to lapse; and (d) award her attorney

fees and costs incurred in pursuing the petition. In a subsequent filing, Marla asserted that

William had wrongfully removed her as a beneficiary on his life insurance policy. The record

indicates William had removed Marla as a beneficiary and had designated Christine as the sole

primary beneficiary on the $600,000 policy as of early December 2016.



                                                  5
1-21-0729


¶ 13   In his response to Marla’s petition for rule to show cause, William argued that his

obligation to maintain a life insurance policy ceased after 10 years from the date of the judgment,

or November 30, 2016. William asserted that he received no notice from Marla that she wished

to continue to maintain the life insurance policy until several months after the 10-year deadline

had passed.

¶ 14   The circuit court entered an order on November 3, 2017, directing the parties to cooperate

to “put Marla Milus back on to the life insurance policy on the same terms as set forth” in the

judgment. A subsequent order entered on January 12, 2018, provided that the policy was not to

be amended or modified in any way other than increasing the payout amount, if possible; the

order further provided that the “$600,000.00 coverage with Christine Milus as beneficiary is not

to be changed or amended in any way.” Marla filed a motion to strike and/or vacate a portion of

the latter order, arguing that the circuit court had prematurely made a critical substantive ruling

during the pretrial conference on that date without affording Marla the opportunity to develop

her case, present witnesses, and proceed to trial.

¶ 15   In June 2018, Marla filed a motion to enforce judgment and to compel her reinstatement

as a beneficiary on the policy. She sought an order compelling William to reinstate her to “full

$400,000 beneficiary status which she held as of December 1, 2016” and to award her attorney

fees pursuant to section 508(b) of the Illinois Marriage and Dissolution of Marriage Act (Act)

(750 ILCS 5/508(b) (West 2018)). On August 8, 2018, the circuit court entered an agreed order

which provided, in part, that subject to Marla’s right to a full hearing, and in view of William’s

agreement to reinstate Marla as a 50% beneficiary on the existing policy or any successor policy

which had a $600,000 death benefit, “William shall take no action to reduce or otherwise

encumber the Policy until further order of court.”



                                                     6
1-21-0729


¶ 16                                    Probate Litigation

¶ 17   Prior to resolution of the foregoing matters – or the modification of the beneficiary

designation to add Marla back on to the policy – Marla died intestate on December 17, 2018.

Her sole heir at law, William Jr., was appointed as the independent administrator of her estate.

While the proceedings in the probate division (case number 19 P 880) were pending, William

filed a motion in the domestic relations division (case number 04 D 1114) to dismiss Marla’s

petition for rule to show cause and any other pending pleadings under section 2-619 of the Code

(735 ILCS 5/2-619 (West 2020)), based on her death. Her estate opposed the dismissal motion,

arguing that based on the August 8, 2018 order, the estate was entitled to maintain her interest in

the death benefits of William’s life insurance policy. An order was subsequently entered which

transferred the domestic relations case for consolidation with the probate case.

¶ 18   The estate ultimately filed a third amended complaint containing four counts against

William. In count I, the estate sought a declaratory judgment wherein William is required to

change the beneficiary designation on the life insurance policy to either the estate or William Jr.

In count II – breach of contract – the estate alleged that William breached the judgment (which

incorporated the parties’ marital settlement agreement) by failing to maintain the insurance

policy as required. In count III, the estate asserted a claim to extend and modify maintenance

under the judgment, i.e., awarding the estate extended maintenance sums owed to Marla through

the date of her death in 2018. In count IV, the estate sought attorney fees pursuant to section

508(b) of the Act based on William’s alleged repeated and intentional failure to comply with the

marital settlement agreement and the circuit court’s orders.

¶ 19   Pursuant to section 2-1005 of the Code (735 ILCS 5/2-1005 (West 2020)), William

sought partial summary judgment as to count I of the third amended complaint – the declaratory



                                                 7
1-21-0729


judgment count – arguing that Marla was never the “equitable owner” of the policy itself but was

only entitled to that which was provided in the judgment: the right to be designated as the

beneficiary of a specified death benefit for a particular period of time. William posited that there

would be no distinction between the owner and the beneficiary of a life insurance policy if

merely being designated as the beneficiary were sufficient to make the beneficiary the equitable

owner of the policy.

¶ 20   In its motion for partial summary judgment, the estate argued that the policy was an asset

allocated to Marla – not William – under the terms of the judgment, and that William failed to

cooperate with her in connection with the continuation of “her” policy. The estate further

asserted that section 11.6 of the parties’ marital settlement agreement, as incorporated into the

judgment, expressly contemplated successor rights.

¶ 21   Each party also moved to strike the affidavits of the other. William asserted, in part, that

his son’s affidavit was not based on his personal knowledge. William Jr. claimed, in part, that

his father’s affidavit failed to set forth a proper foundation for the records relied upon therein.

¶ 22   The circuit court entered an order on June 1, 2021, granting the estate’s motion for partial

summary judgment and denying William’s motion for partial summary judgment as to Count I

(declaratory judgment). After denying the parties’ respective motions to strike the other’s

affidavits, the court found that Marla’s interest transferred from an equitable interest in the

proceeds to equitable ownership of the policy after the 10-year period had lapsed. The circuit

court rejected William’s argument that the parties did not contemplate William Jr. being the

beneficiary of William’s policy once he reached the age of majority and graduated from college.

In addition, the circuit court found that the “successor” provision of the marital settlement

agreement (section 11.6) was enforceable. The court concluded that “[d]ue to the language in



                                                  8
1-21-0729


the provisions and the intent of the parties to benefit [William Jr.], it is not against public policy

or morals to enforce the Judgment, specifically the successor provision.” The court held that the

rights Marla possessed as an equitable owner transferred to her estate such that the estate can

demand that the estate, or William Jr. individually, be named as beneficiary of the policy.

¶ 23   The circuit court subsequently amended the June 1, 2021 order nunc pro tunc to reflect

that the estate, or William Jr. as Marla’s sole heir, is entitled to $400,000 of life insurance

coverage from the policy. William was ordered to change the beneficiary, and the estate was

ordered to reimburse William for all premium payments attributable to the $400,000 death

benefit since Marla’s last payment in August 2016. William timely filed the instant appeal.

¶ 24                                       ANALYSIS

¶ 25   William contends on appeal that the circuit court erred in granting the estate’s motion for

partial summary judgment and in denying William’s motion for partial summary judgment. A

party is entitled to summary judgment where the pleadings, depositions, and admissions on file,

together with the affidavits, if any, demonstrate that there is no genuine issue as to any material

fact and that the movant is entitled to a judgment as a matter of law. 735 ILCS 5/2-1005(c)

(West 2020). “The purpose of summary judgment is not to try a question of fact but, rather, to

determine whether a genuine issue of material fact exists.” Lewis v. Lead Industries Ass’n, 2020

IL 124107, ¶ 14. In determining whether a genuine issue of material fact exists, the court must

construe the evidence in the record strictly against the movant and liberally in favor of the

opponent. Id. ¶ 15. See also Andrews v. Metropolitan Water Reclamation District of Greater

Chicago, 2019 IL 124283, ¶ 20.

¶ 26   The parties in the instant case filed cross-motions for partial summary judgment. “When

parties file cross-motions for summary judgment, they agree that only a question of law is



                                                   9
1-21-0729


involved and invite the court to decide the issues based on the record.” Pielet v. Pielet, 2012 IL

112064, ¶ 28. The mere filing of such cross-motions, however, does not establish that there is no

genuine issue of material fact, nor does it obligate a court to render summary judgment. Id.

¶ 27   In appeals from summary judgment rulings, the standard of review is de novo. Lewis,

2020 IL 124107, ¶ 15. See also Universal Underwriters Insurance Co. v. LKQ Smart Parts, Inc.,

2011 IL App (1st) 101723, ¶ 11 (noting that while the denial of a motion for summary judgment

is ordinarily not a final order and not appealable standing alone, the court may properly review

such denial if the appeal is brought in conjunction with the appeal from an order granting a

cross-motion for summary judgment). The interpretation of a marital settlement agreement is

also reviewed de novo as a question of law. Blum v. Koster, 235 Ill. 2d 21, 33 (2009).

¶ 28                                   Policy Ownership

¶ 29   The initial issue is whether Marla was the equitable owner of the policy. This court has

recognized that the holder of a beneficial interest can be the “effective owner” of property “even

though it does not possess legal title.” City of Chicago v. Elm State Property LLC, 2016 IL App

(1st) 152552, ¶ 20. In the instant case, William Jr. contends that his parents’ marital settlement

agreement provided for Marla’s equitable ownership of the policy (as to $400,000 in death

benefits). William argues that Marla’s rights were solely those of a policy beneficiary, not a

policy owner.

¶ 30   Although an insured on a life insurance policy generally may change the beneficiary,

a marital settlement agreement – or the judgment of dissolution into which the agreement is

incorporated – may require an insured to maintain life insurance for the benefit of a particular

beneficiary. See, e.g., Home Insurance Co. v. Hortega, 193 Ill. App. 3d 941, 943 (1990). In

such instance, “that beneficiary has an enforceable equitable right to the proceeds of the



                                                10
1-21-0729


insurance policy against any other named beneficiary, except one with a superior equitable

right.” Id. at 943-44. Accord Schwass By and Through Postillion v. Schwass, 126 Ill. App. 3d

512, 514 (1984). See also In re Estate of Beckhart, 371 Ill. App. 3d 1165, 1169 (2007)

(providing that “[a] settlement agreement that requires an insured to name his child as the

beneficiary of a life insurance policy vests the child with an equitable right that can be

enforced”). When a former spouse has failed to comply with the terms of a marital settlement

agreement regarding the treatment of a life insurance policy, courts have imposed equitable

remedies to effectuate the terms of the agreement. See, e.g., Perkins v. Stuemke, 223 Ill. App. 3d

839, 842 (1992) (noting that “courts have imposed constructive trusts on the proceeds of the

deceased’s life insurance because the marital settlement agreement gives the former spouse or

children named as beneficiaries in the binding agreement a superior equitable interest in the life

insurance proceeds over later named beneficiaries”).

¶ 31   In the instant case, the parties disagree regarding the meaning and effect of the life

insurance provision in the marital settlement agreement. Our main objective when interpreting a

marital settlement agreement is to give effect to the purpose and intent of the parties at the time

they entered into the agreement. In re Marriage of Kehoe and Farkas, 2012 IL App (1st)

110644, ¶ 18. See also Salce v. Saracco, 409 Ill. App. 3d 977, 981 (2011) (providing that the

primary goal of contract interpretation is to give effect to the parties’ intent). Section 4.2 of the

agreement herein provides, in part, that at a time 10 years from the date of the judgment of

dissolution (i.e., November 30, 2016), “if Marla requests that William maintain any life

insurance policy, Marla shall be responsible for any and all premiums and related expenses, if it

is possible for William to maintain such policy or Marla shall otherwise obtain her own policy on

William’s life.” The section further provides: “William shall cooperate if Marla chooses to have



                                                  11
1-21-0729


William maintain this insurance policy.”

¶ 32   As a threshold matter, William suggests that Marla did not properly “request” the

continuation of the policy. Simply put, we reject this suggestion. The record on appeal includes

Marla’s check sent to William in August 2016, on which she wrote “9-1-16 – 3-1-17” – the next

6-month coverage period. Based on such writing, Marla plainly intended to continue the policy

beyond the 10-year mark referenced in section 4.2, i.e., November 30, 2016. When William

dropped her from the policy in December 2016,4 he apparently failed to inform Marla or to

refund a pro-rated portion of her final premium payment. The record further suggests that

Marla’s efforts to obtain information from William regarding the status of the policy in and after

March 2017 were met with resistance or silence.

¶ 33   William also contends that Marla’s status as to the policy was solely that of a beneficiary.

However, Marla’s conduct and the plain language of the marital settlement agreement would

indicate otherwise. Section 4.2 of the agreement provided that if Marla wanted continued

coverage after the initial 10-year period, she had two options: she either could have William keep

his policy, or she could obtain a new policy on his life. If Marla had purchased a new policy,

there would be no question that she would be the policy owner and would possess the rights

incidental to such ownership. To interpret the contract in the manner suggested by William

would result in two dramatically different sets of rights for Marla depending on which option she

selected under section 4.2. We reject such an interpretation. See In re Marriage of Sweders, 296

Ill. App. 3d 919, 922-23 (1998) (noting that “to the extent that a contract is susceptible of two

interpretations, one of which makes it fair, customary, and such as prudent persons would

naturally execute, while the other makes it inequitable, unusual, or such as reasonable persons


       4
          We observe that William attempted to drop Marla from the policy prior to November 30, 2016,
but his paperwork was rejected by the insurance company based on a technical issue.
                                                 12
1-21-0729


would not be likely to enter into, the interpretation which makes a rational and probable

agreement must be preferred” (internal quotation marks omitted)). Although we recognize that

the language of section 4.2 would ideally be explicit regarding Marla’s status thereunder,

“written marital settlement agreements are often the product of intense negotiations that seldom

offer the luxury of refined drafting.” Blum, 225 Ill. 2d at 35 n.1.

¶ 34   We further observe that Marla’s conduct was consistent with her status as an equitable

owner of the policy. When presented with the option of a $200,000 policy or a $400,000 policy

in 2012, Marla chose to maintain a $400,000 policy and was thus responsible for the entire

premium as to that amount under the terms of section 4.2 of the marital settlement agreement.

She paid an aggregate of approximately $5500 in premium payments. When William was not

forthcoming with information regarding the policy in 2017, she was concerned about the

prospect of the policy lapsing or William otherwise negatively affecting her rights to the policy.

Despite her significant health issues and modest financial circumstances, the record indicates that

Marla prioritized the continuation of the policy on William’s life at the maximum amount.

¶ 35   In sum, Marla paid for – and equitably owned – the insurance policy on William’s life at

the time of her death to the extent of $400,000 in benefits. E.g., In re Estate of Maslowski, 204

Ill. App. 3d 379, 383 (1990) (affirming the trial court’s holding that “the equitable ownership of

the life insurance policy and the right to the proceeds therefrom was transferred to the decedent’s

estate by the delivery of the policy and premium notice to the attorney for the estate on the

condition that the premium would be paid”). We thus turn to the next issue: whether Marla’s

estate (or William Jr. individually) should be named as a beneficiary.

¶ 36                                  Rights of Successorship

¶ 37   William contends that his son, William Jr., has no right to make the premium payments



                                                 13
1-21-0729


and continue the policy for his own benefit. There is no indication in the record, however, that

either William or Marla had intended for their rights and obligations under their marital

settlement agreement to be terminated by his or her death. A contract generally survives the

death of a party thereto except where the contract requires the continued existence of a particular

person or thing for its performance. In re Estate of Braun, 222 Ill. App. 3d 178, 187 (1991). See

also Estate of Dompke v. Dompke, 186 Ill. App. 3d 930, 935 (1989) (noting that the former

husband’s death did not defeat the “enforceable intention of the parties manifested” in the

dissolution judgment which incorporated the parties’ marital settlement agreement). In the

instant case, the parties expressly agreed in section 11.6 of the marital settlement agreement that

their agreement was binding on and inured to the benefit of their heirs, executors, administrators,

guardians, trustees, assigns, and other successors.

¶ 38   William’s reliance on Vogel v. Melish, 31 Ill. 2d 620 (1964), is misplaced. The Illinois

Supreme Court in Vogel held that a stockholder’s agreement for a closely held company

terminated upon the death of one of the two owners, despite a provision in the agreement that it

“shall be binding upon and inuring to the benefit of the parties hereto and their respective

administrators, executors, heirs and personal representatives.” Id. at 622. Our supreme court

agreed with the conclusion of the appellate court that the stockholder’s agreement was personal

to the parties and that neither party was required to accept performance by “strangers” to the

agreement. Id. at 624. Unlike in Vogel, the provisions of the parties’ marital settlement

agreement addressing the life insurance policy were not of a “personal character” (id. at 626)

such that Marla’s death would terminate William’s obligations thereunder.

¶ 39   In conclusion, the marital settlement agreement negotiated and executed by William and

Marla expressly provided for rights of successorship. See Blum, 235 Ill. 2d at 33 (noting that



                                                 14
1-21-0729


“[a] marital settlement agreement is construed in the manner of any other contract, and the court

must ascertain the parties’ intent from the language of the agreement”). Under the circumstances

herein, we affirm the grant of summary judgment in favor of William Jr., as Marla’s sole heir, as

to $400,000 in insurance coverage on his father’s life under the policy.

¶ 40                                     Additional Issues

¶ 41   Based on the foregoing analysis, we need not consider the parties’ respective arguments

regarding the purported deficiencies of the affidavits. See Commonwealth Edison Co. v. Illinois

Commerce Comm’n, 2016 IL 118129, ¶ 10 (noting that reviewing courts generally do not render

advisory opinions or consider issues where the result will not be affected regardless of how the

issues are decided). To the extent that any affidavit includes unsupported or conclusory

statements, such statements have been disregarded. E.g., Cincinnati Companies v. West

American Insurance Co., 287 Ill. App. 3d 505, 514 (1997) (noting that there was no need for the

trial court to strike an affidavit where it did not consider the portions of the affidavit that were

improper under Illinois Supreme Court Rule 191).

¶ 42   We further observe that certain counts of the third amended complaint were not resolved

by the circuit court’s June 2021 orders at issue herein. As to count III (regarding maintenance),

William filed a motion for judgment on the pleadings; he also moved to strike count IV

(regarding attorney fees). Nothing in this decision should be construed to affect the validity or

resolution of such claims.

¶ 43                                      CONCLUSION

¶ 44   The judgment of the circuit court of Cook County is affirmed in its entirety.

¶ 45   Affirmed.




                                                  15